Citation Nr: 0307150	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$20,180.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Committee on Waivers and Compromises (Committee), from the 
Chicago, Illinois, Regional Office of the Department of 
Veterans Affairs (VA).

The veteran's claim was remanded by the Board in November 
2002.  The development requested could not be completed and 
the veteran's claim will be decided based on the evidence 
currently of record.


FINDING OF FACT

Recovery of the overpayment would result in undue financial 
hardship to the veteran.


CONCLUSION OF LAW

Recovery of the indebtedness would be against equity and good 
conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
appellant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist an appellant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
were also effective November 9, 2000.  In this case, the 
appellant's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the appellant's claim has proceeded 
in accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The statement of the case (SOC), and the supplemental 
statement of the case, notified the veteran of the reasons 
and bases for the decision, the relevant law and regulations, 
and of the evidence necessary to substantiate his claim.  
Specifically, he was notified by VA letters dated in November 
2001 and November 2002 of the evidence he needed to provide 
and what development action the VA would undertake.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The VA sent a 
letter to the veteran in November 2002 asking the veteran to 
submit a financial status report (FSR) and other income 
information.  The veteran did not respond.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal, but he has not submitted 
the requested evidence.  The Board finds that all pertinent 
evidence obtainable has been received.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran seeks a waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$20,180.  

In March 1998 the veteran's son wrote to the RO indicating 
that the veteran was in a nursing home and that he was 
handling the veteran's affairs.  The son submitted a 
statement from the nursing home, dated in February 1998, that 
indicated that the veteran's monthly fee was $2,495.50, paid 
out-of-pocket by the veteran.  In April 1998 the son 
submitted financial information concerning the veteran.  
These documents show that the veteran received $702.50 a 
month from a teacher's pension, that the veteran received 
$103 a month from Social Security, that the veteran had 
$2,827.58 in a checking account, that the veteran had $25,727 
in an investment account, and that the veteran had received a 
check for $22,279.73 from the sale of his house.  The check 
from the sale of the house was dated in March 1998.

A medical expense report dated in March 1999 indicates that 
the veteran had unreimbursed medical expenses of $34,656.24 
during 1998.

A March 1999 eligibility verification report (EVR) indicates 
that the veteran received $147 a month from Social Security 
and $702.52 a month from a teacher's pension.  This EVR 
further noted that the veteran had received approximately 
$200 in interest and dividends in the previous year, that the 
veteran had received approximately $30,000 from the sale of 
inherited stock, and approximately $25,000 from the sale of 
his home.  The EVR further indicated that this $55,000 worth 
of proceeds was in his bank account.  It was also indicated 
that unreimbursed medical expenses in 1998 totaled $30,471, 
and that predicted unreimbursed medical expenses in 1999 
would be approximately $35,000.

The veteran's son submitted a financial status report (FSR) 
in October 1999.  The FSR showed monthly income of $828.01 
and monthly expenses of $2,950.  The veteran was noted to 
have $50,000 in cash in the bank and total assets valued at 
$60,000.

In an October 1999 letter, the veteran's son requested that 
the veteran be granted a waiver of recovery of the 
overpayment of the $20,180.  He noted that the funds from the 
sale of the veteran's house ($25,000), and from the sale of 
the veteran's stocks ($30,000) were being used to pay for the 
veteran's medical bills.  He reported that the veteran paid 
approximately $3000 a month for the nursing home, and another 
$200 to $350 a month for medication.  The son reported that 
the veteran was not in the Medicaid program.

In the February 2000 decision the Committee determined that 
there was fault on the part of the veteran in the creation of 
the overpayment for failing to promptly notify VA of changes 
in his financial picture.  The Committee further determined 
that the veteran had sufficient assets in the bank to repay 
the overpayment and denied the veteran's request for a waiver 
of recovery of the overpayment.

In a June 2000 letter the veteran's son reported that the 
veteran had a total of $53,382 in banking institutions, and 
that the veteran received monthly income totaling $853.14 
from his Social Security and teachers retirement.  The son 
stated that the veteran's expenses for nursing home and 
medication equaled approximately $3,000 a month.  He stated 
that in approximately 18 months he would have to file for 
Medicaid protection for the veteran.

The son submitted a substantive appeal in January 2002.  He 
stated that he believed that denial of a waiver of recovery 
of the overpayment would be against equity and good 
conscience.  The son reported that the veteran's monthly 
income was approximately $850 a month.  He also reported that 
his father's assets were now below $20,000, and that the 
veteran's monthly and medical expenses were approximately 
$3000 a month.

The question to be resolved is whether collection of the 
indebtedness should be waived under the principles of equity 
and good conscience.  Recovery of an overpayment of any VA 
benefit may be waived if recovery of the indebtedness from 
the payee would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The factors which 
must be considered are the extent to which the actions of the 
veteran contributed to the creation of the debt, a weighing 
of the fault on the part of the veteran against any VA fault, 
whether collection would deprive the veteran of basic 
necessities, whether recovery would nullify the objective for 
which the benefits were intended, whether failure to make 
restitution would result in unfair gain to the veteran, and 
whether the reliance on the VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

In considering these factors, the Board finds that there was 
no fault on the part of the veteran in creation of the 
overpayment.  The record reveals that the veteran is in a 
nursing home and that he is no longer taking care of his own 
affairs.  However, the record does not establish that he has 
been deemed incompetent to manage his financial affairs.  
Nevertheless, the record reveals that the veteran's son 
reported the proceeds from the sale of the veteran's house 
and from the sale of the veteran's inherited stocks promptly.  
The record does not establish when the veteran inherited his 
stock assets, although the veteran reported stock assets of 
substantially lesser amount in previous years.

In considering the other factors, the Board notes that the 
veteran's nursing home and medical expenses are approximately 
$36,000 a year, that his annual income is approximately 
$10,200 a year, and that his total assets as of January 2002 
were approximately $20,000.  The Board notes that the 
veteran's annual expenses far exceed his annual income.  
Furthermore, the veteran's total assets, while seeming fairly 
substantial, will soon be, if they have not already have 
been, consumed by his medical/nursing home expenses.  
Consequently, the Board finds that recovery of the 
overpayment would cause the veteran financial hardship.  
Furthermore, failure to recover the overpayment would not 
result in unjust enrichment to the veteran.  

Accordingly, it is the judgment of the Board, after full 
consideration, that the denial of waiver of recovery of the 
overpayment would be inconsistent with the standards of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.  Thus, it follows that favorable action in 
connection with the veteran's appeal is in order.


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits is granted.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

